Citation Nr: 1727338	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to restoration of the 100 percent rating for adenocarcinoma of the prostate remission, status post seed implant and radiation, with residual urinary incontinence and no functional limitation, effective October 31, 2010.


REPRESENTATION

Appellant represented by:	Charles McCorvey, Agent


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Marine Corps from June 1966 to February 1970, including service in Vietnam.  He is the recipient of a Meritorious Mast, the Combat Action Ribbon, and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO reduced the rating for adenocarcinoma of the prostate remission, status post seed implant and radiation with residual urinary incontinence and no functional limitation (prostate cancer residuals), from 100 percent to 20 percent, effective October 31, 2010.  The appellant filed a timely Notice of Disagreement (NOD).  A Statement of the Case (SOC) was issued in January 2012.  A timely VA Form 9 was received in February 2012.  The Board notes that in an October 2013 rating decision, the evaluation of the appellant's prostate cancer residuals was increased to 40 percent, effective November 9, 2012.

The Board notes the appellant's statements that his erectile dysfunction is related to his prostate cancer residuals.  However, entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer residuals, was denied in an unappealed April 2011 rating decision.  Thus, this issue is not before the Board.  

The Board observes that on his February 2012 VA Form 9, the appellant failed to state whether he wanted a Board hearing in connection with his appeal.  VA sent the appellant a February 2012 letter stating that he had been added to the list of persons desiring a travel Board hearing because he failed to state whether or not he wanted a Board hearing.  This letter also explained to the appellant that he could notify VA that he wanted a Board hearing by live videoconference or in Washington, D.C., or that he did not want a Board hearing at all.  In a February 2012 statement, the appellant's agent responded that "I do not want a Travel Board Hearing at your location nor in Washington, DC.  I do not want a Travel Board hearing at your location.  IS THAT PLAIN ENOUGHT [sic]."  In a March 2012 statement, the appellant's agent stated "DO NOT WANT YOUR OPTION!  Send it to D.C. or BVA for a determination ASAP."  The Board will therefore proceed with consideration of the appeal, based on the evidence of record.  


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO proposed to reduce the rating for the appellant's service-connected adenocarcinoma of the prostate remission, status post seed implant and radiation, with residual urinary incontinence and no functional limitation, from 100 percent to 20 percent.  The appellant was notified of the proposed action in an April 2010 letter, as well as his right to submit additional evidence within 60 days and to request a predetermination hearing within 30 days.  

2.  In April 2010, the appellant submitted a statement requesting reconsideration of the proposed reduction as well as additional clinical evidence.  He did not request a predetermination hearing within 30 days of the April 2010 notification of proposed reduction.  

3.  In an August 2010 rating decision, the RO reduced the rating for the appellant's service-connected adenocarcinoma of the prostate remission, status post seed implant and radiation, with residual urinary incontinence and no functional limitation, from 100 percent to 20 percent, effective October 31, 2010.

4.  The 100 percent disability rating for the appellant's service-connected adenocarcinoma of the prostate remission, status post seed implant and radiation, with residual urinary incontinence and no functional limitation, had been in effect since July 6, 2007, which was a period of less than five years.

5.  The RO's action in reducing the rating for the appellant's service-connected adenocarcinoma of the prostate remission, status post seed implant and radiation, with residual urinary incontinence and no functional limitation, from 100 percent to 20 percent, effective October 31, 2010, resulted in a reduction of compensation payments.

6.  The evidence of record at the time of the August 2010 rating decision clearly reflected a material improvement in the appellant's service-connected adenocarcinoma of the prostate remission, status post seed implant and radiation, with residual urinary incontinence and no functional limitation, which resulted in an improvement in his ability to function under the ordinary conditions of life and work.  Specifically, the record showed cessation of radiation and no recurrence of the appellant's prostate cancer.  Residuals included urinary frequency, awakening to void at night, and urinary incontinence requiring the use of absorbent materials which must be changed less than two times daily.  There was no evidence of renal dysfunction.  


CONCLUSION OF LAW

The reduction of the rating for adenocarcinoma of the prostate remission, status post seed implant and radiation with residual urinary incontinence and no functional limitation, from 100 percent to 20 percent, effective October 31, 2010, was proper.  Restoration of the 100 percent disability rating for adenocarcinoma of the prostate remission, status post seed implant and radiation with residual urinary incontinence and no functional limitation, effective October 31, 2010, is not warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The issue on appeal stems from disagreement with a reduction under 38 C.F.R. § 3.105 and is not based upon a claim or application for benefits.  As discussed more fully below, the regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  The record shows that the RO has fully complied with the procedures required under 38 C.F.R. § 3.105 for reducing the appellant's disability rating.

The RO sent the appellant a letter in April 2010 explaining the proposed reduction in VA benefits for his service-connected prostate cancer.  The letter, along with an enclosed April 2010 rating decision, explained that the RO proposed to reduce the appellant's disability rating based on evidence from the appellant's most recent VA medical examination which showed no recurrence of his prostate cancer.  The April 2010 letter also offered the appellant the opportunity to submit additional evidence and request a predetermination hearing.

The record also indicates that the RO assembled all relevant VA and private clinical records which the appellant specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The appellant was also afforded a VA medical examination in March 2010.  An additional VA medical opinion was obtained in November 2012, which included a telephone interview with the appellant.  The VA medical opinion explained that the existing medical evidence, supplemented with a telephone interview, provided sufficient information on which to prepare the medical opinion and that an examination would likely have not provided any additional relevant evidence.  38 C.F.R. § 3.159(c).  The Board finds that the corresponding reports provide the necessary medical opinions as well as sufficient reference to the pertinent schedular criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  The appellant's agent's arguments with respect to procedural deficiencies, including whether a predetermination hearing was timely requested, are addressed below in the "Agent's Arguments" section.



II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Rating Reductions

VA's Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a veteran's disability may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. . . . Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's conditions operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

	C.  Prostate Cancer

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent rating is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b; see Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, and postoperative residuals.  In this case, as set forth in more detail below, the record does not show, nor does the appellant contend, that his prostate cancer residuals include renal dysfunction or urinary tract infections.  Thus, his prostate cancer residuals are appropriately rated under the criteria for evaluating voiding dysfunction.

Under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

For continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, a maximum 60 percent rating is assigned.  Where the disability requires the wearing of absorbent materials which must be changed 2 to 4 times per day, a 40 percent evaluation is warranted.  For a disability which requires the wearing of absorbent materials which must be changed less than 2 times per day, a 20 percent rating is to be assigned.  38 C.F.R. § 4.115a.

Urinary frequency is rated as follows: With daytime voiding interval less than one hour, or; awakening to void five or more times per night, a maximum 40 percent rating is warranted.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night is commensurate with a 20 percent evaluation.  For a daytime voiding interval between two and three hours, or awakening to void two times per night, a 10 percent rating is assigned.

Additionally, recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization and/or requiring continuous intensive management warrant a 30 percent evaluation.  38 C.F.R. § 4.115a.

III.  Analysis

	A.  Background

A review of the record shows that the appellant submitted a claim of entitlement to service connection for prostate cancer, received in July 2007.  

In connection with this claim, the appellant was afforded a VA examination in August 2007.  The examiner noted that the appellant had been diagnosed with adenocarcinoma in April 2007 after after his prostate specific antigen had been noted to rise to 3 and a biopsy was positive for adenocarcinoma his prostate cancer, Gleason 6 with perineural invasion.  The appellant underwent seed implant in June 2007 followed by seven weeks of radiation.  He had just completed his last radiation treatment at the time of the examination.  

Based on this evidence, in an October 2007 rating decision, the St. Petersburg, Florida, RO granted service connection for adenocarcinoma of the prostate and assigned a 100 percent rating, effective July 6, 2007, under Diagnostic Code 7528.

A December 2009 VA mental disorder examination report is of record.  The appellant reported that "everything is fine with my prostate cancer . . . my PSA is 0.37 . . . I think I'm up for re-evaluation on that in 2014." 

The appellant was afforded a VA examination to evaluate his service-connected prostate cancer in March 2010.  It was noted that there had been no doctor-prescribed bedrest or incapacitation in the last 12 months, nor were there any impediments to activities of daily living.  The appellant reported residual urinary urgency and incontinence, including having to get up often to relieve himself.  The appellant reported that he had to go home and change due to accidents twice a week.  A history of June 2007 radiation seed implant and eight weeks of radiation were noted.  The appellant's 2007 diagnosis of prostate cancer was noted to have been by biopsy.  There was no renal dysfunction, lethargy, weakness, anorexia, or weight change, except for a loss of seven pounds due to diet and exercise.  The appellant's prostate-specific antigen (PSA) was 0.2 nl.  The appellant's prostate cancer was noted to be in remission.  The examiner noted that the appellant's urinary symptoms began in 2009 and progressively worsened.  The appellant reported frequency during the day every one to two hours.  Frequency during the night, nocturia, was noted to be three to four times.  The appellant reported associated pain with urgency and during urination.  After urination, the pain was noted to subside.  The appellant did not use a pad or absorbent materials.  The appellant was noted to be in the process of seeing a primary care physician to obtain a prescription for urinary incontinence.  The appellant was noted to have had no hormonal injections.  No medical or dietary therapy was noted.  No catheterizations were used.  No dilations were reported.  Erectile dysfunction was noted to have developed in 2008.  The VA examiner noted that no surgery or trauma other than the seed implant and radiation occurred.  The VA examiner opined that the possible causes of the appellant's erectile dysfunction were hypertension, a history of tobacco use, alcohol use, diabetes, dyslipidemia, and the natural aging process.  The VA examiner opined that it was at least as likely as not that the appellant's erectile dysfunction was caused by natural aging.  Upon examination, the VA examiner noted no urinary leakage with Valsalva, no soiling of undergarment, and no pad use.  The VA examiner diagnosed the appellant with prostate cancer in remission, status post seed implant and radiation, with residuals of urinary incontinence.  The VA examiner noted that the appellant had no functional limitation from his prostate cancer in remission.  The VA examiner opined that the appellant's erectile dysfunction was less likely than not a result of his prostate cancer or active service because of the presence of other risk factors including age, hypertension, hyperlipidemia, and history of alcohol and tobacco use.

Based on the results of the March 2010 VA examination, the RO proposed to reduce the appellant's rating for adenocarcinoma of the prostate from 100 percent to 20 percent in April 2010.  The appellant was duly notified of this proposal and of his rights, including submitting evidence and requesting a predetermination hearing.  The appellant expressed his disagreement with the proposed reduction in a statement received in April 2010 and asked the RO to reconsider its proposal in light of the additional medical evidence he was submitting.  The appellant did not request a predetermination hearing.

The appellant submitted records from a private urologist, received in April 2010.  In a March 2010 clinical note, the appellant reported having a little more trouble voiding and described feeling like he was emptying, but had more urgency.  The appellant reported two to three episodes of incontinence.  The appellant also reported experiencing erectile dysfunction.  The private urologist's impression was (1) carcinoma of the prostate post external beam and seed implantation; (2) voiding dysfunction, worsening; and (3) erectile dysfunction.  The appellant's PSA was reported to have been 3.0 in March 2007, 2.5 in March 2008, 0.68 in June 2008, 1.5 in September 2008, 1.3 in March 2009, 0.37 in September 2009, and 0.2 in March 2010.

A letter from the private urologist was received in April 2010.  The private urologist stated that the appellant did have a history of prostate cancer and had undergone external beam radiation and seed implantation in 2007.  The appellant had voiding dysfunction and an element of hyperactive bladder.  The private urologist also stated that the appellant now had erectile dysfunction and an overactive bladder.  The private urologist opined that the appellant's erectile dysfunction was multifactorial, but could not totally exclude radiation as a cause of his erectile dysfunction.  However, the private physician opined that the prostate cancer itself was not a causative factor of the appellant's erectile dysfunction. 

In an August 2010 rating decision, the RO reduced the appellant's compensation for prostate cancer residuals, from 100 percent to 20 percent, effective October 31, 2010.  In September 2010, the appellant's representative argued that the reduction was improper as it was made based on the results of one test without considering all the evidence of record which did not show an improvement in the appellant's condition.  He also requested a hearing.  

A September 2010 letter from another private physician was received in March 2011.  The private physician stated that the appellant received seed implant treatment for his prostate adenocarcinoma in 2007.  The private physician explained that, although the appellant's PSA was 0.2 in March 2010, the physician's clinic only considers patients cured after 10 years of PSA results were obtained.  The private physician stated that the appellant's three-year PSA results were encouraging, but he did not consider the appellant cured yet within the clinic's program.  The private physician also noted the appellant's reports of erectile dysfunction, possibly from multiple causes.  The private physician also noted the appellant's urination difficulties, including getting up six times per night.  The private physician reported that VA prescribed the appellant medication which diminished urination frequency to four times per night.

In an April 2011 letter, the appellant's representative argued that in response to the August 2010 rating decision reducing the disability rating for the appellant's prostate cancer, he had requested a hearing in a timely manner in September 2010.  He indicated "[p]lease tell us why did you stop his 100% disability Rating without a Hearing on the same after we objected in a timely manner?"

In a subsequent April and June 2011 statements, the appellant's representative argued that the reduction in the rating for the appellant's prostate cancer without a hearing after one was requested in September 2010 was a violation of due process.  

At the appellant's request, a Decision Review Officer (DRO) informal conference in lieu of a hearing was held in November 2011, and a DRO Conference Report is of record.  The DRO Conference Report states that the appellant argued that his April 2010 statement was meant as a request for a predetermination hearing.  The DRO advised the appellant that he would review all the correspondence received in order to determine if a hearing was requested prior to the reduction decision.  

A Statement of the Case (SOC) was issued in January 2012.  The SOC noted the appellant's contentions that a request for a predetermination hearing had been made, but found that a hearing was not requested until after the final rating decision was completed.  A timely VA Form 9 was received in February 2012.

A June 2012 clinical note is of record.  The appellant was noted to have received a good report from a urologist, which included low PSA results and a finding that there was no evidence of disease.

A November 2012 VA medical opinion is of record.  The VA examiner reviewed the appellant's claims file and conducted a telephone interview with the appellant because the existing medical evidence supplemented with a telephone interview provided sufficient information on which to prepare the medical opinion and an examination would likely have provided no additional relevant evidence.  The VA examiner opined that the appellant was capable of moderate-duty employment, based on his residuals of prostate cancer, including urinary incontinence.  The appellant reported that he experienced erectile dysfunction and leakage, that he had to wear three to four diapers per day, and that he experienced urinary urgency and nocturia four to five times per night.  The VA examiner noted that the appellant had low PSA results, including 0.09 in March 2011.  The VA examiner noted the June 2012 clinical note in which a VA physician noted a good report from a urologist, which stated that the appellant had no evidence of disease and low PSA levels.  The appellant was noted to not be currently employed.  

The Board notes that the rating for prostate cancer residuals was increased from 20 percent to 40 percent, effective November 9, 2012, in an October 2013 rating decision.

A July 2014 private lab report, received in March 2015, states that the appellant's PSA level was less than 0.09 ng/ml.  Other contemporaneous PSA readings are similar.


	B.  Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that the reduction at issue was proper.  As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability rating.  As noted, the RO issued a letter in April 2010 advising the appellant of the proposed reduction, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing within 30 days, otherwise the reduction would go into effect.  The RO also issued a rating decision in April 2010 which set forth its rationale for proposing the reduction.  This rationale included the observation that the March 2010 VA medical examination report noted material, sustained improvement.  The August 2010 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  The Board therefore finds that the requirements of 38 C.F.R. § 3.105(e) and (h) were met.

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

At the time of the August 2010 rating decision in this case, the 100 percent rating for the appellant's service-connected prostate cancer had been in effect since July 6, 2007, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(a), which apply to evaluations in effect for more than five years, are not for application in this case.  Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction. 

In determining whether the reduction at issue in this case complies with the provisions of 38 C.F.R. § 3.344(c), the Board has reviewed the entire record.  After so doing, the Board finds that, at the time of the August 2010 rating decision, the evidence established that the appellant's service-connected prostate cancer had undergone improvement warranting a rating reduction from 100 percent to 20 percent, including the March 2010 VA examination report.

In that regard, at the time of the August 2010 rating decision, the record showed that the appellant had undergone seed implant and eight weeks of radiation, which ended in August 2007, and that there had been no recurrence or metastasis of the prostate cancer.  As set forth above, Diagnostic Code 7528 provides that, following the cessation of surgical, X-ray, antineoplastic chemotherapy, if examination after six months shows no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  Accordingly, the RO properly rated the appellant's disability on residuals.  Moreover, it is clear that this improvement has been sustained, in light of the fact that there has been no recurrence of the prostate cancer.  Because the record shows that he has no renal dysfunction or urinary tract infection, this disability was appropriately rated under the criteria for voiding dysfunction.

As noted, under the criteria for rating voiding dysfunction, the particular condition is to be rated as urine leakage, urinary frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  The RO assigned a 20 percent rating for the appellant's voiding dysfunction.  In order to warrant a rating in excess of 20 percent, the record must show symptoms which approximate or nearly approximate (1) continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which require the wearing of absorbent materials which must be changed 2 to 4 times per day; (2) daytime voiding interval less than one hour, or awakening to void five or more times per night; (3) urinary retention requiring intermittent or continuous catheterization; or (4) recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  As set forth above, the record does not show, nor does the appellant contend, that he meets these criteria.  Rather, the clinical evidence shows that frequency of urination during the day every one to two hours and three to four times per night.  Associated pain with urgency and during urination was reported, although after urination, the pain was noted to subside.  Incontinence was reported but absorbent material was not used. 

Effective November 9, 2012, the RO assigned a 40 percent rating for the appellant's voiding dysfunction.  In order to warrant a rating in excess of 40 percent, the record must show symptoms which approximate or nearly approximate continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  As set forth above, the record does not show, nor does the appellant contend, that his voiding dysfunction meets these criteria from November 9, 2012.  Rather, the clinical evidence shows that he does not require the use of an appliance, and the appellant reports that, although he wears absorbent materials, they do not need to be changed more than four times daily.

A Statement in Support of Claim was received in April 2010.  The appellant requested that his disability rating not be reduced because his private urologist did not state that his prostate cancer was in remission, although the VA examiner stated that it was.  The Board has carefully considered the appellant's argument, but finds that the March 2010 VA medical opinion does not conflict with the April 2010 private urologist's statement because the private urologist did not report that there was any evidence of local reoccurrence or metastasis.  There is also no evidence of subsequent radiation treatment; the appellant and his agent do not contend otherwise.  

Likewise, the September 2010 statement from another private physician does not report any evidence of local reoccurrence or metastasis.  Rather, an abundance of caution is exhibited by this private physician in his statement that, although the appellant's PSA was "encouraging," that physician would not consider the appellant cured until he observed 10 years of PSA results.

A Statement in Support of Claim was received in September 2010.  It is signed by the appellant but was apparently written by the agent.  The statement expresses confusion as to why the appellant's disability rating for prostate cancer residuals was being reduced as he was taking more medication than he had before his cancer treatments.  Although the Board is sympathetic to the appellant's concern, as there has been no local reoccurrence or metastasis, the appellant is no longer entitled to a 100 percent disability rating.  Further, there is no evidence, nor does the appellant contend, that taking medication affects his ability to perform activities of daily living or his ability to work.  As noted above, the percentage ratings in VA's Rating Schedule represent as far as can be practicably be determined the average impairment in earning capacity resulting from such disease and injuries and their residual conditions in civil occupations.  38 U.S.C.A. 1155; 38 C.F.R. §§ 4.1, 4.10.

The appellant stated in a letter to his congressman, received by VA in July 2012, that, at his November 2011 DRO hearing, the DRO told him that she was not prepared to address the rating reduction issue.  However, the November 2011 DRO Conference Report states that the rating reduction issue was discussed.  The Board finds the November 2011 DRO Conference Report to be more probative as to what was discussed at the hearing as the report's creation was contemporaneous to the hearing.  Further, the Board notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  The appellant also stated in the letter to his congressman that VA never stated why it did not find the private medical opinions persuasive.  With respect to this argument, the Board notes that, as discussed above, that the private medical opinions of record do not state that there was local reoccurrence, metastasis, or treatment after August 2007.

The record includes no evidence of local reoccurrence or metastasis, and the appellant and his agent do not contend otherwise.  Thus, the disability is properly rated on residuals as voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Codes 7527, 7528.

	C.  Agent's Arguments

A Statement in Support of Claim was received in September 2010.  It is signed by the appellant but was apparently written by the agent.  The agent stated that "[m]y client [sic] PSA from one Doctor is 0.2.  You are merely stated [sic] the result of one test without considering all evidence of record. . . . To disregard all evidence of record and rely on one test is clearly an erroneous error [sic]."

In a statement received in November 2011, the agent stated that "VA COMMITTED CLEAN [sic] AND UNMISTAKABLE ERROR IN NOT FOLLOW [sic] ITS OWN MANUAL IN REDUCING THIS CLAIMANT [sic] BENEFITS." (emphasis original).  He also stated that "[y]ou later send [sic] he and I [sic] a letter admitting an error on your part[,] by stating that we did not tell you of your Appellate [sic] rights.  This was a fake letter to try and cover up something.  The Claimant never asked for an Appeal [sic].  I definitely did not ask you for an appeal.  You had all this data in your possession before you sent that fake/fuaudently [sic] letter concerning an appeal." 

The agent submitted a statement in February 2016, in which he stated that "[t]he fact this RO not setting [sic] a pre-determination hearing when one was timely asked for is undeniable and undebatable."  The agent concluded that that "[t]he above errors is [sic] not merely how the facts are weighted [sic] and evaluation [sic] but I have named the specific errors and VA law that you did not apply correction [sic] in the adjudication of this claim in November 2011.  THE ABOVE FACTS ARE UNDENIABLEABLE [sic]!"  (emphasis original).

As best the Board can discern from the multiple submissions from the agent, the agent argues that (1) the RO failed to take all of the evidence into account when reducing the appellant's rating; (2) the rating reduction was clearly and unmistakably erroneous; (3) an appeal of the reduction in rating was never made; and (4) a predetermination hearing was timely requested.

The August 2010 rating decision, which effectuated the rating reduction, lists the evidence reviewed to make the determination.  The appellant's March 2010 VA medical examination report, the private physician's letter dated April 2010, the private medical records dated March 2010, and the appellant's statement received in April 2010 are listed.  The March 2010 private medical records are specifically noted to show that the appellant experienced worsening voiding dysfunction and a PSA level of 0.2.  The April 2010 private physician's letter was noted to state that the appellant's treatment for prostate cancer was completed in August 2007 and that the appellant currently experienced voiding dysfunction and an element of hyperactive bladder.  The March 2010 VA medical examination report is noted to show residual urinary incontinence and a PSA level of 0.2, which indicated remission.  Both the VA examination report and the private medical records both showed a PSA level of 0.2.  Thus, the Board finds that the RO did take all of the evidence of record, at the time of the rating decision, into account when effectuating the rating reduction.

With respect to the agent's argument that the RO committed a clear and unmistakable error in reducing the appellant's disability rating for prostate cancer residuals, the Board notes that the issue of the propriety of the rating reduction is not final.  It is currently on appeal.  A claim of clear and unmistakable error is a collateral attack on an otherwise final decision.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  Thus, the prerequisite requirement for a claim of clear and unmistakable error has not been met.  See also 38 C.F.R. 3.105(a). 

With respect to the agent's third argument, as best the Board can determine, the agent is referring to the February 2011 letter in which VA explained to the appellant that, because it had neglected to inform the appellant of his appeal rights in August 2010, when the rating decision that effectuated the rating reduction was issued, VA was providing the appellant an additional year to file an appeal of the August 2010 rating decision.  A review of the record shows that both the appellant and his agent expressed the intent to appeal the rating reduction, including in the appellant's August 2010 statement.  Notably, the agent also submitted a statement, received in January 2011, which stated that the appellant disagreed with the rating reduction.  The February 2011 letter was sent by VA to ensure that the appellant was aware of his rights to appeal the rating reduction.  The Board concedes that the letter was sent after VA had received the appellant's NOD.  It is unclear to the Board how this letter is "fake," or an effort "to try and cover up something."  

The agent's final argument is with regard to whether a predetermination hearing was timely requested.  The April 6, 2010, letter informing the appellant of the proposed rating reduction stated that if, within 30 days from the date of the letter, VA received a hearing request, VA would continue payments at the then-present 100 percent rate until the hearing was held and the testimony was reviewed.  38 C.F.R. § 3.105(h).  It was further explained that continuing to receive that rate of payment until a hearing was conducted could result in the creation of an overpayment, which would have to be repaid.  The letter also stated that a hearing could be requested after 30 days; however, VA may continue with its proposed action.  A thorough review of the record reveals that a hearing request, dated September 16, 2010, was not received until September 24, 2010, a month after the August 2010 rating decision that effectuated the rating reduction.  The Board notes that the effective date of the rating reduction was October 31, 2010, which may have been the source of some confusion; however, the Board takes judicial notice of the fact that September 2010 is more than 30 days after April 6, 2010.  Thus, the request for a predetermination hearing at a time that would allow the payments to continue at the 100 percent rate was not timely received.  The Board also notes that the November 2011 DRO Conference Report states that the appellant indicated that his April 2010 statement was meant as a request for a predetermination hearing.  However, a thorough review of this statement reveals that, although the appellant requested that "VA reconsider their decision," the appellant did not ask for a hearing.  Quite simply, the April 2010 letter contains no indication that it was the intent of the appellant to request a predetermination hearing, rather than a reconsideration based on the additional evidence he submitted, as he explicitly stated.  

	D.  Conclusion

For the foregoing reasons, the Board concludes that the August 2010 rating reduction in question was proper and that the RO appropriately applied the applicable laws and regulations in reducing the 100 percent schedular rating for residuals of prostate cancer to 20 percent.  Again, the appellant completed external beam radiation and seed implantation in August 2007, his malignancy has not returned or metastasized, and he has not contended otherwise.  Thus, the evidence demonstrates that a material improvement in the severity of the appellant's service-connected prostate cancer actually occurred, has been sustained, that such reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  Again, he has not undergone continued radiation treatments and he has not contended otherwise.  Under these circumstances, there is no evidence of record that would justify the restoration of the initially-assigned 100 percent schedular rating under Diagnostic Code 7528.  Accordingly, the preponderance of the evidence is against restoration of a 100 percent schedular rating for residuals of prostate cancer.  The appellant is advised that, if his physicians determine that his cancer has recurred, he should advise the RO.

In reaching this determination, the Board has carefully considered the appellant's contentions and recognizes that he continues to experience significant residuals of his prostate cancer, including voiding dysfunction and incontinence.  The Board notes that the 20 percent, and later 40 percent, rating for prostate cancer residuals reflects VA's recognition of the severity of his service-connected prostate cancer residuals.


ORDER

The reduction in the disability rating for prostate cancer from 100 percent to 20 percent, effective October 31, 2010, was proper; restoration is not warranted and the appeal is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


